The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on November 19, 2020. 

Claims 1-20 are pending. Claims 1, 5, 10 and 13-16 are currently amended. 

The rejection of claims 5, 10, 13, 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn n view of Applicant’s amendment. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 2015/0048001) in view of Dreher et al. (US 2013/0172226), hereinafter “Dreher”.
	Bailey teaches a packaging, specifically but not exclusively, to sleeve-and-drawer style packages for consumer goods for home and laundry care type applications such as liquid-tabs or pods for laundry detergent, dishwasher detergent, other cleaning agents and the like, etc., that are provided in unit doses or individual portions, more specifically, to lockable sleeve-and-drawer style packaging having an internal slidable receptacle, that is releasably lockable within an outer sleeve to provide a child-resistant, senior-friendly and/or secure package for items 
	Dreher teaches a fibrous structure product, which is in solid form, for example a rectangular solid, sometimes referred to as a sheet, that comprises one or more active agents, for example a fabric care active agent, a dishwashing active agent, a hard surface active agent, and mixtures thereof (see paragraph  [0083], page 6).  The fibrous structure comprises a plurality of fibrous elements comprising one or more active agents that are releasable from the fibrous element when exposed to conditions of intended use and one or more water-soluble, active agent-containing particles (see paragraph [0009], page 1), wherein the fibrous structure has a three-dimensional texture (see paragraph [0311], page 26), and wherein eight usable units of a fibrous structure are divided into two stacks of four samples each (see paragraph [0370], page 32). The total level of active agents present in the fibrous element is greater than 20% to about 95% by weight on a dry fibrous element basis and/or dry fibrous structure basis (see paragraph [0113], page 8). The fibrous element comprises one or more filament-forming materials and one or more active agents selected from the group consisting of: enzymes, bleaching agents, builder, chelants, and perfumes (see paragraph [0119], pages 8-9). If the fibrous element and/or particles and/or fibrous structure made therefrom is designed or intended to be used for laundering clothes in a laundry operation, then one or more suitable 9-C15 alkyl benzene sulfonates (LAS), C8-C20 alkyl ether sulfates, C8-C20 alkyl sulfates, and mixtures thereof (see paragraph [0166], page 12). The filament-forming material comprises a polymer selected from the group consisting of: pullulan, hydroxypropylmethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, polyvinyl pyrrolidone, carboxymethylcellulose, sodium alginate, xanthan gum, tragacanth gum, guar gum, acacia gum, Arabic gum, polyacrylic acid, methylmethacrylate copolymer, carboxyvinyl polymer, dextrin, pectin, chitin, levan, elsinan, collagen, gelatin, zein, gluten, soy protein, casein, polyvinyl alcohol, carboxylated polyvinyl alcohol, sulfonated polyvinyl alcohol, starch, starch derivatives, hemicellulose, hemicellulose derivatives, proteins, chitosan, chitosan derivatives, polyethylene glycol, tetramethylene ether glycol, hydroxymethyl cellulose, and mixtures thereof (see paragraph [0134], pages 9-10). Non-limiting examples of use of the fibrous structure include, but are not limited to a laundry dryer substrate, washing machine substrate, washcloth, hard surface cleaning and/or polishing substrate, floor cleaning and/or polishing substrate (see paragraph [0103], page 7). 
	With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the fibrous structure products of Dreher, which meets all the particulars in instant claims 8-16,  into each of 
With respect to difference (2), as the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the lower limit of about 3 cm in product-holding blister depth disclosed in paragraph [0012]  by  Bailey may be considered to read on the “no more than about 1.905 cm” of instant claim 3. 
vs 0.635 cm of instant claim 4, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955). 
	With respect to difference (4), considering that Bailey teaches that the product-holding blisters may have a depth of between about 3 cm and about 5 cm as disclosed in paragraphs [0012] and [0022], and considering FIGS 6 and 7, even though Bailey is silent as to the length of the package, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the length of the package  through routine experimentation for best results. In addition, Bailey teaches that the size,  shape and physical formation of each product-holding blister, supporting mechanism, the locking structure and the moveable tabs of the release mechanism may be adjusted to suit the intended purpose of the package as disclosed in paragraph [0065]. 
	With respect to difference (5), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the fibrous structure products in tessellated configuration because Bailey teaches that the product-holding blisters are arranged in a 2x3 array, a 3x3 array, or any other desired configuration as disclosed in paragraph [0066], and a tessellated configuration would be within the level of ordinary skill in the art. 

Response to Arguments
Applicant's arguments filed on November 19, 2020 have been fully considered but they are not persuasive. 
	With respect to the obviousness rejection based upon Bailey in view of Dreher, Applicant argues that there is no teaching in Bailey with respect to at least part of the fibrous water-soluble unit dose articles being stacked and provide no teaching of a flexible package as recited in claim 2. 
	The Examiner respectfully disagrees with the above arguments because, as stated in paragraph 6 above, with respect to the stacked products, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have packaged the fibrous structure products of Dreher in stacked form into each of the product-holding blisters of Bailey because Dreher teaches stacked form of the fibrous structure products  in paragraph [0370], and Bailey teaches that various changes may be made within the scope of the present invention, for example, the size, number, configuration, position and relative placement, shape and physical formation of each product-holding blister, supporting mechanism, the locking structure and the moveable tabs of the release mechanism may be adjusted to suit the intended purpose of the package as disclosed in paragraph [0065], hence, the stacked fibrous structures of Dreher can be configured to be packaged into each of the product-holding blisters of Bailey. 
	With respect to the package being flexible, as stated in paragraph 6 above, Bailey teaches a packaging, specifically but not exclusively, to sleeve-and-drawer style packages for consumer goods for home and laundry care type applications such as liquid-tabs or pods for 
	 Accordingly, the obviousness rejection over Bailey in view of Dreher is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                           /LORNA M DOUYON/                                                                           Primary Examiner, Art Unit 1761